   Case 4:94-cr-00086-JRH-CLR Document 95 Filed 03/17/21 Page 1 of 7


                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF GEORGIA
                               SAVANNAH DIVISION




UNITED STATES OF AMERICA


     V.                                              OR 494-086


THEORORE BROWN




                                     ORDER




     Defendant    Theodore      Brown,      designated      as    an    armed     career

criminal, was sentenced by this Court in 1994 to serve 310 months

upon his conviction by a jury for possession of a firearm as a

convicted    felon.      In    September     2009,    the   Honorable        B.    Avant

Edenfield    clarified        that   this    sentence       was    to     be      served


consecutively to Defendant's state sentences, which included one

sentence for aggravated assault and criminal attempt to kidnap and

another for revocation of his state parole from a murder conviction

in 1974.    (Doc. 43.)    On two prior occasions, the undersigned judge

denied a similar request to have his time in state custody credited

against his federal sentence.          (See Docs. 67 & 83.)             Defendant is

currently incarcerated in a Texas federal prison with a projected

release date of September 28, 2031.                  He   has    been   in   state    or

federal custody for around 28 years and is 70 years old.

     On December 18, 2020, Defendant penned a letter asking for

the Court's assistance in gaining release from federal custody

because of the COVID-19 pandemic.              The letter was received and
      Case 4:94-cr-00086-JRH-CLR Document 95 Filed 03/17/21 Page 2 of 7


docketed on January 11, 2021 as a motion to reduce sentence.                                 (Doc.

87.)    The Government opposed the motion, seeking dismissal of any

request     for    relief      under       18    U.S.C.        §      3582(c)(1)(A)      -     the

compassionate        release        provision        -      for       failure     to    exhaust

administrative remedies. (Doc. 91.)                       Defendant, who is proceeding

pro se has submitted three additional filings further explaining

his circumstances.            (Docs. 92, 93 & 94.)                 The matter is now ripe

for resolution.


       At the onset of the pandemic, the Attorney General of the

United States issued a mandate to the Director of Bureau of Prisons


C'BOP") to prioritize the use of ''various statutory authorities to

grant home confinement for inmates seeking transfer in connection

with the ongoing COVID-19 pandemic." See Memorandum dated Mar. 26,

2020, available at https://www.justice.qov/file/1262731/download

(last visited       March     12,   2021).          The    memorandum included           a    non-

exhaustive        list   of    discretionary              factors,       for    example,       the

inmate's age and vulnerability to COVID-19, his conduct in prison,

his    re-entry     plan,     and    the    inmate's           crime    of     conviction      and

assessment of the danger he posed to the community.                                (Id. at 1-

2.)    According to Defendant, he was initially recommended for home

confinement by the Warden of his facility in conjunction with the

prison's     medical     team.       (Doc.       87,      at    1.)      However,      when    the

recommendation       for      release       to      home       confinement       reached       the


centralized       office      of   the   Department            and    Sentence    Computation

Center, his proposed release date in September 2020 was rejected
                                                2
   Case 4:94-cr-00086-JRH-CLR Document 95 Filed 03/17/21 Page 3 of 7


^'due to the history of violence in [his] record."                 (Id.; see also

Doc. 93.)

     In    writing    the   Court in   December,     Defendant          pushes   back

against his criminal record and points out that his crimes are

decades old.    He asks the Court to grant the release that the BOP

had previously indicated was warranted.

     Notably,    the    statutory   authority      upon       which     the   BOP   is

processing requests to transfer to home confinement is 18 U.S.C.

§ 3624(c)(2) and 34 U.S.C. § 60541; neither of these code sections

vest the United States District Court with authority to order home

confinement.         Indeed,   designation    of    an    inmate's        place     of

confinement is within the absolute discretion of the BOP.                        E.g.,

Jones V. Woods, 2019 WL 2754731, *4 (M.D. Ala. Jun. 4, 2019) (cited

sources omitted); Brown        v. Atkinson,   2010       WL   3659634, *4        (S.D.

Fla. Jun. 11, 2010) (''A federal district court does not have the

authority to order an inmate's placement in a particular facility

or program." (cited sources omitted).)              Accordingly, the Court

does not have the authority to order that Defendant serve the rest

of his sentence in home confinement.


     The    compassionate      release     provision          of   18     U.S.C.     §

3582(c)(1)(A) does provide the district court limited authority to

reduce the sentence of a criminal defendant in '"extraordinary and

compelling circumstances."       Prior to the passage of the First Step

Act, only the Director of the Bureau of Prisons ("BOP") could file

a motion for compassionate release in the district court.                           The

                                       3
      Case 4:94-cr-00086-JRH-CLR Document 95 Filed 03/17/21 Page 4 of 7


First Step Act modified § 3582(c)(1)(A) to allow a defendant to

move a federal district court for compassionate release, but only

''after he has fully exhausted all administrative rights to appeal

a    failure   of the        Bureau   of   Prisons to bring              a    motion      on    the

defendant's behalf or the lapse of 30 days from the receipt of

such a request by the warden of the defendant's facility, whichever

is earlier."          In this case, though Defendant has explained that

the BOP has considered his release to home confinement, he has not

submitted      any     evidence       that       he    asked     the     prison      to        grant

compassionate         release    under       §   3582(c)(1)(A)          prior       to    seeking

judicial relief.            For this reason, the Court must deny Defendant's

motion to the extent that he seeks compassionate release.

       Moreover,       in    consideration            of   his   bid    for    compassionate

release, this Court may only reduce his sentence if it finds that

"extraordinary and compelling reasons" warrant such a reduction

and    that    such   reduction       is "consistent             with   applicable         policy

statements issued by the [United States] Sentencing Commission."

18    U.S.C.   §   3582(c)(1)(A).            Section        1B1.13      of    the    Sentencing

Guidelines provides the applicable policy statement, explaining

that a sentence reduction may be ordered where a court determines,

upon consideration of the factors set forth in 18 U.S.C. § 3553(a),

that    "extraordinary          and     compelling          reasons"         exist       and    the

defendant does not present a danger to the safety of any other

person or the community.              U.S.S.G. § 1B1.13.            The application note

to    this     policy       statement      lists       three     specific       examples         of
                                                 4
   Case 4:94-cr-00086-JRH-CLR Document 95 Filed 03/17/21 Page 5 of 7


extraordinary and compelling reasons to consider reduction of a

defendant's      sentence         under    §       3582(c)(1)(A):       (1)   a   medical

condition; (2) advanced age;^ and (3) family circumstances. Id.

n.l(A)-(C).      A fourth catch-all category provides: ''As determined

by the Director of the Bureau of Prisons, there exists in the

defendant's case          an   extraordinary         and    compelling     reason   other

than,     or    in    combination         with,"       the       aforementioned     three

categories.      Id. n.l(D) (emphasis added).

        In this case. Defendant mentions his advanced age and his

vulnerability        to    COVID-19;      however,     he    has    not   mentioned   any

specific medical condition that would qualify him for immediate

release.       The Court recognizes that Defendant's age of 70 years

old makes him rather vulnerable to the effects of COVID-19, but

age alone cannot justify release or else "it follows that every

federal inmate        in    the   country      above       the   age   of 60 should    be

forthwith released from detention, a result that does not remotely

comply with the limited scope of compassionate release . . . ."

United States v.           Haney, 454      F. Supp. 3d 316, 322-23 (S.D.N.Y.

2020).

        In short. Defendant bears the burden of demonstrating that

compassionate release is warranted, cf. United States v. Hamilton,




1  In order to qualify for release based upon an age of over 65
years old, an inmate must be experiencing a serious deterioration
in physical or mental health because of the aging process.
U.S.S.G. § lBl.13 n.l(B).            Defendant in this case has made no such
showing.
                                               5
      Case 4:94-cr-00086-JRH-CLR Document 95 Filed 03/17/21 Page 6 of 7


715 F.3d 328, 337 (11*^^ Cir. 2013), and he has not carried this

burden.     Defendant's generalized concern about the COVID-19 virus

is too speculative to qualify as extraordinary and compelling.                        As

the Third Circuit explained:               "[T]he mere existence of COVID-19 in

society and the possibility that it may spread to a particular

prison alone cannot independently justify compassionate release,

especially considering BOP's statutory role, and its extensive

professional efforts to curtail the virus's spread." United States

V. Raia, 954 F.3d 594, 597 (3d Cir. 2020).

       Finally, and importantly, the Court retains discretion over

whether     to    grant     compassionate         release   even    if     a   defendant

otherwise        qualifies       through    consideration      of    the       sentencing

factors of 18 U.S.C. § 3553(a).                   See 18 U.S.C. § 3582(c)(1)(A).

Upon careful consideration thereof, the Court particularly notes

that     the     nature     of     Defendant's      offense,       the   history      and

characteristics of this Defendant, and the need to protect the

public weigh against reducing his sentence to time served.                            The

Court has already mentioned that Defendant is an armed career

criminal       with   a   murder conviction and         other serious offenses on


his    record.        As   it    pertains    to   the   instant     federal      offense.

Defendant was found in possession of a firearm after a woman filed

a police report that Defendant drove past her in his vehicle, made

sexual remarks to her, directed her to get into the vehicle, and

aimed a firearm at her.             The victim fled, and Defendant was later

apprehended with a .22 caliber revolver underneath this driver's
                                             6
      Case 4:94-cr-00086-JRH-CLR Document 95 Filed 03/17/21 Page 7 of 7


seat.     Defendant is correct that these crimes are decades old, but

he has also been incarcerated during this time.                  The fact remains

that he still has over ten years remaining on his federal sentence.

Early     release   of    this   Defendant    would      fail    to   reflect   the

seriousness of his offense, promote respect for the law, provide

just    punishment,      and   afford   adequate   deterrence.          In   short,

reducing his sentence at this time would not be consistent with

the statutory purposes of sentencing - a sentence that this Court

has on    several occasions indicated should             be    served in full in

emphasizing that it must be served consecutively to his state

sentences.


        Upon the foregoing.       Defendant Theodore Brown's motion for

immediate     release    (doc, 87) is DISMISSED          and    otherwise DENIED.

The    Clerk is instructed to TERMINATE the           Government's motion to


dismiss (doc. 91).

        ORDER ENTERED at Augusta, Georgia, this y^day of March,
2021.




                                             J. RANf)^ HALL, QTHIEF JUDGE
                                             UNITED BTATES       DISTRICT    COURT
                                             >01IIHEKN   DISTRICT OF GEORGIA
